
	

114 S1839 IS: Servicemembers Self-Defense Act of 2015
U.S. Senate
2015-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1839
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2015
			Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend titles 10 and 18, to permit members of the Armed Forces to possess firearms on military
			 installations in accordance with applicable State law, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Servicemembers Self-Defense Act of 2015.
 2.Firearms permitted on Department of Defense propertySection 930(g)(1) of title 18, United States Code, is amended— (1)by striking The term Federal facility means and inserting the following: “The term ‘Federal facility’—
				
 (A)means;  (2)by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (B)with respect to a qualified member of the Armed Forces, as defined in section 926D(a), does not include any land, a building, or any part thereof owned or leased by the Department of Defense..
			3.Lawful possession of firearms on military installations by members of the Armed Forces
 (a)Modification of general articleSection 934 of title 10, United States Code (article 134 of the Uniform Code of Military Justice), is amended—
 (1)by inserting (a) In general.— before Though not specifically mentioned; and (2)by adding at the end the following new subsection:
					
 (b)Possession of a firearmThe possession of a concealed or open carry firearm by a member of the Armed Forces subject to this chapter on a military installation, if lawful under the laws of the State in which the installation is located, is not an offense under this section..
 (b)Modification of regulationsNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall amend Department of Defense Directive number 5210.56 to provide that members of the Armed Forces may possess firearms for defensive purposes on facilities and installations of the Department of Defense in a manner consistent with the laws of the State in which the facility or installation concerned is located.
			4.Carrying of concealed firearms by qualified members of the Armed Forces
 (a)In generalChapter 44 of title 18, United States Code, is amended by inserting after section 926C the following:
				
					926D.Carrying of concealed firearms by qualified members of the Armed Forces
 (a)DefinitionsAs used in this section— (1)the term firearm—
 (A)except as provided in this paragraph, has the same meaning as in section 921; (B)includes ammunition not expressly prohibited by Federal law or subject to the provisions of the National Firearms Act; and
 (C)does not include— (i)any machinegun (as defined in section 5845 of the National Firearms Act);
 (ii)any firearm silencer; or (iii)any destructive device; and
 (2)the term qualified member of the Armed Forces means an individual who— (A)is a member of the Armed Forces on active duty status, as defined in section 101(d)(1) of title 10;
 (B)is not the subject of disciplinary action under the Uniform Code of Military Justice; (C)is not under the influence of alcohol or another intoxicating or hallucinatory drug or substance; and
 (D)is not prohibited by Federal law from receiving a firearm. (b)AuthorizationNotwithstanding any provision of the law of any State or any political subdivision thereof, an individual who is a qualified member of the Armed Forces and who is carry identification required by subsection (d) may carry a concealed firearm that has been shipped or transported in interstate or foreign commerce, subject to subsection (c).
 (c)LimitationsThis section shall not be construed to superseded or limit the laws of any State that— (1)permit private persons or entities to prohibit or restrict the possession of concealed firearms on their property; or
 (2)prohibit or restrict the possession of firearms on any State or local government property, installation, building, base, or park.
 (d)IdentificationThe identification required by this subsection is the photographic identification issued by the Department of Defense for the qualified member of the Armed Forces..
 (b)Technical and conforming amendmentThe table of sections for chapter 44 of title 18, United States Code, is amended by inserting after the item relating to section 926C the following:
				926D. Carrying of concealed firearms by qualified members of the Armed Forces..
